No. 12934

          I N THE SUPREME COURT O THE STATE OF M N A A
                                 F              OTN

                                       1975



THE STATE O M N A A e x re1
              F OTN
ALLEN LEMIEUX, County A t t o r n e y
i n and f o r t h e County o f J e f f e r s o n ,

                            Rela t o r ,



THE DISTRICT COURT OF THE FIFTH
JUDICIAL DISTRICT O THE STATE F
O MONTANA, i n and f o r t h e County
 F
o f J e f f e r s o n , and t h e HON. FRANK
E. BLAIR, Judge t h e r e o f ,

                            Respondents.




ORIGINAL PROCEEDING:

Counsel o f Record:

       F o r Rela t o r :

              A l l e n LeMieux, County A t t o r n e y , a r g u e d , Boulder,
               Montana
              Richard J. L l e w e l l y n , Boulder, Montana

       F o r Respondents:

              James H. Goetz a r g u e d , Bozeman, Montana



                                                     Submitted:   J a n u a r y 7, 1975

                                                       Decided : FEB   - 3 1975
Filed :
          FEB -3 197'5
Mr. Justice John Conway Harrison delivered the Opinion of the
Court.

Original Proceeding.
    This is an application for a writ of supervisory control by
the Jefferson County Attorney to set aside a ruling of the
district court of the Fifth Judicial District holding that section
54-132, R.C.M. 1947, is unconstitutional.
    The pertinent facts are not in dispute, they are: On August 8,
1974, leave to file an Information was granted by the district court
of the Fifth Judicial District charging defendants, Penny Mitchell
and Richard Mitchell with the criminal sale of dangerous drugs
as specified in section 54-132, R.C.M. 1947.
    On December 16, 1974, a jury trial was commenced and the state
presented evidence that defendants had cultivated approximately
30 marijuana plants in their vegetable garden and that a quantity
of marijuana seeds and processed marijuana had been seized from
defendants' resident pursuant to a search warrant.   No evidence was
offered that defendants had ever sold in the ordinary sense of the
word, any of the marijuana in question.
    At the close of the state's case, defendants entered a motion to
dismiss the charge of criminal sale of dangerous drugs for the
reason that section 54-132, R.C.M. 1947, was unconstitutional.    On
December 18, 1974, the district court ruled the statute was unconsi-
tutional because it created an irrebuttable presumption that a defend-
ant who manufactured, prepared, cultivated,compounded or processed
any dangerous drug was guilty of selling the same.
    Thereupon the criminal proceeding against defendants was con-
tinued and the county attorney petitioned this Court for a writ of
supervisory control to set aside the action of the district court
in declaring the statute unconstitutional.   Section 54-132, R.C.M.
1947, provides in pertinent part:
      "Criminal s a l e of dangerous drugs.                ( a ) A person
      commits t h e o f f e n s e of a c r i m i n a l s a l e of dan-
      gerous drugs i f he s e l l s , b a r t e r s , exchanges, g i v e s
      away, o r o f f e r s t o s e l l , b a r t e r , exchange o r g i v e
      away, manufactures, p r e p a r e s , c u l t i v a t e s , compounds
      o r processes any dangerous drug a s d e f i n e d i n t h i s
      a c t . II
      Defendants argue t h a t s e c t i o n 54-132 o f f e n d s due process
requirements because by i t s terms, an i r r e b u t t a b l e presumption

i s c r e a t e d t h a t one who c u l t i v a t e s a dangerous drug a s d e f i n e d
i n t h e Act i s g u i l t y of s e l l i n g t h e same.                I n support of t h i s
c o n t e n t i o n defendants r e l y p r i n c i p a l l y upon Tot v. United S t a t e s ,
319 U.S.' 463, 63 S. Ct. 1241, 87 L ed 1519, 1524.
      I n - t h e c o n s t i t u t i o n a l i t y of t h e F e d e r a l Firearms Act,
          Tot
52 S t a t . 1250, Ch. 850, 15 U.S.C.                     !j   9 0 2 ( f ) , was s u c c e s s f u l l y
a t t a c k e d by t h e defendant.            This Act provided t h a t i t was a crime

f o r any person who had p r e v i o u s l y been convicted of a crime of
v i o l e n c e t o r e c e i v e any f i r e a r m o r ammunition t h a t had been shipped
through i n t e r s t a t e commerce.              S e c t i o n 2 ( f ) of t h a t s t a t u t e c o n t a i n s
t h i s e x p l i c i t presumption:
      If*  **       and t h e possession of a f i r e a r m o r ammunition
      by any such person s h a l l be presumptive evidence t h a t
      such f i r e a r m o r ammunition was shipped o r t r a n s p o r t e d
      o r r e c e i v e d , a s t h e c a s e may b e , by such person i n
      v i o l a t i o n of t h i s c h a p t e r . 11
      The United S t a t e s Supreme Court i n - d e c l a r e d t h e s t a t u t e
                                               Tot
u n c o n s t i t u t i o n a l and s e t f o r t h t h i s t e s t :
      "Under our d e c i s i o n s , a s t a t u t o r y presumption
      cannot be s u s t a i n e d i f t h e r e be no r a t i o n a l connec-
      t i o n between t h e f a c t proved and t h e u l t i m a t e f a c t
      presumed, i f t h e i n f e r e n c e of t h e one from proof
      of t h e o t h e r i s a r b i t r a r y because of l a c k of connec-
      t i o n between t h e two i n common experience. ; I
      Under t h i s t e s t , defendants a r g u e , t h e r e i s no r a t i o n a l
connection between t h e f a c t of c u l t i v a t i o n of marijuana and t h e
s a l e of marijuana.            W d e c l i n e t o s p e c u l a t e whether such a r a t i o n a l
                                  e
connection e x i s t s because we do n o t a g r e e t h a t s e c t i o n 54-132, R.C.M.
1947, c r e a t e s a presumption.                According t o t h e terms of s e c t i o n
54-132, one i s g u i l t y of t h e o f f e n s e of s a l e of dangerous drugs
i f any of t h e following p r o h i b i t e d c r i m i n a l a c t i v i t i e s a r e committed:
      1)    S e l l i n g , b a r t e r i n g , exchanging, o r g i v i n g away any
dangerous drug a s d e f i n e d i n t h e a c t .
      2)    O f f e r i n g t o s e l l , b a r t e r , exchange o r g i v e away any
dangerous drug a s d e f i n e d i n t h e a c t .
      3)    P r e p a r i n g , c u l t i v a t i n g , compounding, o r processing any
dangerous drug a s d e f i n e d i n t h e a c t .
      A r e a d i n g of t h i s s t a t u t e compels t h e conclusion t h a t t h e

l e g i s l a t u r e b r o a d l y d e f i n e d t h e term "sale" t o i n c l u d e t h e enum-
e r a t e d a c t i v i t i e s s e t out by t h e terms of t h e s t a t u t e .        Stated i n
another fashion, the l e g i s l a t u r e s e t f o r t h            certain activities
which a r e adverse t o t h e p u b l i c w e l f a r e and has b r o a d l y l a b e l e d
t h e s e p r o h i b i t e d a c t i v i t i e s a s t h e " s a l e " of dangerous drugs.
      Defendants a r g u e t h a t t h e r e a r e c o n s t i t u t i o n a l l i m i t a t i o n s on
t h e power of t h e l e g i s l a t u r e t o " s t r e t c h " o r d i n a r y meanings i n
d e f i n i n g words f o r s t a t u t o r y purposes.        T o support t h i s c o n t e n t i o n
they r e l y on C a l v e r t v. Zanes-Ewalt Warehouse, I n c . , Tex.Civ.App.,
1973, 492 S.W.2d 638.               The Texas l e g i s l a t u r e enacted a t a x a t i o n
s t a t u t e t h a t d e f i n e d t h e term "sale" t o i n c l u d e a t h e f t .       In
C a l v e r t t h e Texas Court of Appeals d e c l a r e d t h e s t a t u t e u n c o n s t i -
t u t i o n a l and s t a t e d t h a t t h e s t a t u t o r y d e f i n i t i o n of t h e term was
s t r a i n e d , c o n t r a r y t o i t s o r d i n a r y meaning, and so a r b i t r a r y t h a t
due process had been denied.
      However, t h e Texas Supreme Court l a t e r r e v e r s e d t h i s d e c i s i o n
i n Calvert v. Zanes-Ewalt Warehouse, I n c . ,                     (Texas 1973), 502 S.P.2d
689, and upheld t h e c o n s t i t u t i o n a l i t y of t h e s t a t u t e d e s p i t e t h e
f a c t t h a t t h e term "sale" was d e f i n e d i n a way t h a t was a t odds w i t h
i t s o r d i n a r y meaning.      The reviewing c o u r t found no abuse of due
process.
      Research on t h e c o n s t i t u t i o n a l i t y of c r i m i n a l s t a t u t e s t h a t
d e f i n e terms c o n t r a r y t o t h e i r o r d i n a r y , accepted meanings l e d t o
People v. Knowles, 35 Cal. 2d 175, 217 P.2d 1, 4 , c e r t . d e n .                          340 U.S.
879, 71 S. Ct. 117, 95 L ed 639.
      I n Knowles, t h e C a l i f o r n i a Penal Code 5 209, was d i s c u s s e d .
I t d e f i n e d t h e crime of kidnapping i n t h e s e terms::
      11Every person who s e i z e s , c o n f i n e s , i n v e i g l e s , e n t i c e s ,
      decoys, a b d u c t s , c o n c e a l s , kidnaps o r c a r r i e s away
      any i n d i v i d u a l by any means whatsoever w i t h i n t e n t t o
      hold o r d e t a i n , o r who holds o r d e t a i n s , such i n d i v i d u a l
      f o r ransom, reward o r t o commit e x t o r t i o n o r robbery
      % Jc   *'I*


I t i s c l e a r from t h e terms of t h i s s t a t u t e t h a t t h e C a l i f o r n i a
l e g i s l a t u r e had r e d e f i n e d t h e crime of kidnapping t o i n c l u d e s i t u a -
t i o n s where an a s p o r t a t i o n of t h e v i c t i m was l a c k i n g .       I n so doing,
t h e crime of kidnapping had been d e f i n e d c o n t r a r y t o i t s commonly
accepted meaning.             Consequently, a defendant could be convicted of
kidnapping even though t h e same o f f e n s e would have only c o n s t i t u t e d
an armed robbery i n o t h e r j u r i s d i c t i o n s .
      I n Knowles, t h e defendant and an accomplice had e n t e r e d a
c l o t h i n g s t o r e and compelled t h e p r o p r i e t o r and a c l e r k t o e n t e r
a stockroom i n t h e r e a r of t h e s t o r e .            While momentarily confined
i n t h e stockroom, t h e c l e r k and t h e p r o p r i e t o r were robbed.                   One
of defendants was convicted of kidnapping d e s p i t e t h e f a c t t h a t t h e r e
had been no a s p o r t a t i o n of t h e v i c t i m ; a c r u c i a l element under t h e
common law d e f i n i t i o n of t h e crime.
      J u s t i c e Traynor, w r i t i n g f o r t h e m a j o r i t y of t h e C a l i f o r n i a
c o u r t , upheld t h e c o n s t i t u t i o n a l i t y of t h e s t a t u t e and s t a t e d :
        here i s no q u e s t i o n t h a t t h e L e g i s l a t u r e has t h e
      power t o d e f i n e kidnapping broadly enough t o i n c l u d e
      t h e o f f e n s e h e r e committed and t o p r e s c r i b e t h e punish-
      ment s p e c i f i e d i n s e c t i o n 209. Subject t o t h e c o n s t i -
      t u t i o n a l p r o h i b i t i o n of c r u e l and unusual punishment, t h e
      L e g i s l a t u r e may d e f i n e and punish o f f e n s e s a s i t s e e s f i t .
       [ C i t i n g c a s e s ] It may d e f i n e and punish a s kidnapping
      an o f f e n s e t h a t o t h e r s t a t e s r e g a r d only a s armed robbery.
      S e c t i o n 209 e s t a b l i s h e s t h a t d e f i n i t i o n a s t h e law of
      California.              [Case c i t e d ] The s t a t u t o r y d e f i n i t i o n of t h e
      p r o s c r i b e d o f f e n s e s i s n o t rendered u n c e r t a i n o r ambiguous
      because some of t h e p r o h i b i t e d a c t s a r e n o t o r d i n a r i l y r e -
      garded a s kidnapping. I I
      W a g r e e w i t h t h e r a t i o n a l e of Knowles.
       e                                                                The Montana l e g i s l a t u r e
could have s e t f o r t h a s e p a r a t e s t a t u t e p r o h i b i t i n g t h e c u l t i v a t i o n
of marijuana and could have l a b e l e d i t a c c o r d i n g l y .                W s e e no
                                                                                      e
reason f o r d e c l a r i n g t h e s t a t u t e u n c o n s t i t u t i o n a l because t h e l e g i s -
l a t u r e d e f i n e d a c r i m i n a l o f f e n s e i n terms of s e v e r a l t y p e s of
conduct which may c o n s t i t u t e t h a t s i n g l e o f f e n s e .
      W recognize t h a t t h e l e g i s l a t u r e defined t h e s a l e of
       e
dangerous d r u g s t o i n c l u d e o f f e n s e s t h a t o t h e r s t a t e s have
labeled llpossessionl' o r llcultivation".
      The w r i t o f s u p e r v i s o r y c o n t r o l s h a l l i s s u e and t h i s c a u s e
i s remanded t o t h e d i s t r i c t c o u r t w i t h d i r e c t i o n s t o proceed t o
a f i n a l d i s p o s i t i o n c o n s i s t e n t with t h i s opinion.




W Concur:
 e



    Chief J u s t i c e




....................................
    Justices.
Mr.   J u s t i c e F r a n k I . Haswell d i s s e n t i n g :

              I dissent.

             S e c t i o n 54-132,       R.C.M.      1 9 4 7 , d e c l a r e s t h a t a p e r s o n who

c u l t i v a t e s m a r i h u a n a commits t h e o f f e n s e o f a c r i m i n a l s a l e

thereof.         The v i c e o f t h i s s t a t u t o r y d e f i n i t i o n l i e s i n p r e -

c l u d i n g proof t h a t t h e accused d i d n o t s e l l o r t r a n s f e r marihuana

t o o t h e r s , b u t o n l y grew i t f o r h i s own u s e .              Proof o f c u l t i v a -

t i o n i s s u f f i c i e n t t o c o n v i c t without r e g a r d t o proof of a s a l e

or t r a n s f e r t o a n o t h e r .
             C l a s s i f y i n g c u l t i v a t i o n as a s a l e and p r o h i b i t i n g p r o o f

t o t h e c o n t r a r y c r e a t e s a c o n c l u s i v e p r e s u m p t i o n t h a t o n e who

grows m a r i h u a n a s e l l s i t c r i m i n a l l y .     A presumption i s "a deduc-

t i o n which t h e l a w e x p r e s s l y d i r e c t s t o b e made f r o m p a r t i c u l a r

f a c t s " , h e r e a c r i m i n a l s a l e from p r o o f o f c u l t i v a t i o n .       Section

93-1301-3,        R.C.M.       1947.       I n t h e i n s t a n t c a s e , t h e presumption i s

made c o n c l u s i v e by d e f i n i t i o n o f t h e crime:

             "A p e r s o n commits t h e o f f e n s e o f a c r i m i n a l s a l e
             o f d a n g e r o u s d r u g s if he * * * c u l t i v a t e s * * *
             a n y d a n g e r o u s d r u g * * *."

             The U n i t e d S t a t e s Supreme C o u r t h a s e x p r e s s e d t h e t e s t

of c o n s t i t u t i o n a l i t y o f s u c h s t a t u t o r y p r e s u m p t i o n s i n T o t v .

U n i t e d S t a t e s , 319 U.S. 403, 6 3 S . C t .      1 2 4 1 , 8 7 L.ed 1 5 1 9 , 1524:

            "Under o u r d e c i s i o n s , a s t a t u t o r y p r e s u m p t i o n
             c a n n o t b e s u s t a i n e d i f t h e r e b e no r a t i o n a l con-
             n e c t i o n between t h e f a c t p r o v e d a n d t h e u l t i m a t e
             f a c t presumed, i f t h e i n f e r e n c e o f t h e o n e from
             proof of t h e o t h e r i s a r b i t r a r y because of l a c k
             o f c o n n e c t i o n between t h e two i n common e x p e r i e n c e . "

             This t e s t of u n c o n s t i t u t i o n a l i t y f i t s l i k e a glove i n t h i s

case.       ' t h e r e i s no r a t i o n a l c o n n e c t i o n between t h e f a c t p r o v e d

{ c u l t i v a t i o n of m a r i h u a n a ) and t h e u l t i m a t e f a c t presumed ( t h e

c r i m i n a l s a l e of m a r i h u a n a ) .   The i n f e r e n c e o f s a l e f r o m p r o o f

of c u l t i v a t i o n i s a r b i t r a r y b e c a u s e o f l a c k o f c o n n e c t i o n between

t h e two.

             A c c o r d i n g l y , I would a f f i r m t h e d i s t r i c t c o u r t i n d e c l a r i n g
the statute unconstitutional.                       i n my view, it d e n i e s t h e d e f e n d a n t

" d u e p r o c e s s o f l a w " by i t s a r b i t r a r y a n d i r r a t i o n a l c l a s s i f i -

c a t i o n of a "grower" as a " p u sh e r " w i t h o u t r e g a r d t o the f a c t s

of t h e i n d i v i d u a l case.




                                                               Justice




Mr.   J u s t i c e Gene    9.   Daly d i s s e n t i n g :

             I concur with t h e d i s s e n t                  r . J u s t i c e Frank I.
Haswell.